      Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      :
PRO MUSIC RIGHTS, LLC,                                :   Civil Case No.: 1:19-cv-11598
                                                      :
        Plaintiff,                                    :
                                                      :
                v.                                    :   COMPLAINT FOR
                                                      :   COPYRIGHT INFRINGEMENT
AMAZON.COM, INC.,                                     :   AND DEMAND FOR JURY TRIAL
                                                      :
        Defendant.                                    :
                                                      :

        Plaintiff Pro Music Rights, LLC (“PMR” or “Plaintiff”) files this Complaint against

Defendant Amazon.com, Inc. (“Amazon” or “Defendant”), based on Defendant’s willful

infringement of copyrighted musical works pursuant to the Copyright Act, 17 U.S.C. §§ 101

et seq. (the “Copyright Act”) and Defendant’s deliberate scheme to withhold payment to

Plaintiff.

                                   NATURE OF ACTION

        1.      Plaintiff owns the copyrights and/or has sufficient exclusive rights to the

registered copyrights infringed by Defendant.

        2.      Plaintiff brings this action to remedy Defendant’s infringement and theft of

royalties for copyrights.

        3.      Plaintiff placed Amazon on notice that it is required to remit royalty payments

to Plaintiff for the streams of its songs and to obtain public performance licenses for the

public performance of songs on Amazon’s platform.
       Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 2 of 10




        4.     By virtue of Amazon’s Notices of Intent to Obtain a Compulsory License,

which it provided to Plaintiff, Amazon acknowledged that Plaintiff’s musical works lacked

the consents and authorizations necessary to exploit them.

        5.     To date, however, Amazon has not paid royalties for streams of Plaintiff’s

songs on Amazon Music and continues to stream Plaintiff’s music without license, and

without any compensation made to copyright holders, in blatant disregard of the Copyright

Act.

        6.     Amazon is legally obligated to pay royalties for streamed music.

                                        THE PARTIES

        7.     PMR is a limited liability company organized and existing under the laws of

Florida with its principal place of business at 3811Airport Pulling, STE 203, Naples, Collier

County, Florida 34105.

        8.     PMR is a for-profit performing rights organization that collects license fees on

behalf of the artists, songwriters, composers, music publishers and other rightsholders with

whom it is affiliated and then distributes the license fees as royalties to those affiliates whose

works have been publicly performed. It is the fifth ever formed public performance rights

organization in the United States (behind BMI, ASCAP, SESAC and GMR) with an

estimated 7.4% market share based on the approximately 2,000,000 works in its repertory.

PMR’s sole member is a citizen and resident of the State of Florida.

        9.     PMR has a number of reputable artists in its cache including, OG Maco, best

known for his 2014 debut single “U Guessed It,” which went viral and peaked at number 90

on the U.S. Billboard Hot 100.




                                                2
      Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 3 of 10




       10.     PMR has been granted the right to license the public performance rights in

approximately two million (2,000,000) copyrighted musical works (“Repertoire”), including

those which are alleged herein to have been infringed by Defendant. Some of those works

feature notable artists such as A$AP Rocky, Wiz Khalifa, Pharrell, Young Jeezy, Juelz

Santana, Lil Yachty, MoneyBaggYo, Larry June, Trae Pound, Sause Walka, Trae Tha Truth,

Sosamann, Soulja Boy, Lex Luger, Lud Foe, SlowBucks, Gunplay, OG Maco, Rich The Kid,

Fat Trel, Young Scooter, Nipsey Hussle, Famous Dex, Boosie Badazz, Shy Glizzy, 2 Chainz,

Migos, Gucci Mane, Young Dolph, Trinidad James and Fall Out Boy.

       11.     Plaintiff owns the copyrights and/or has sufficient exclusive rights with

respect to the works in Repertoire.

       12.     Jake P. Noch (“Noch”), a musical prodigy, is the founder, Chief Executive

Officer and sole member of PMR. Noch founded PMR when he was twenty years old.

       13.     Upon information and belief, Defendant Amazon is a corporation organized

under the laws of the State of Delaware, with its principal place of business in Seattle

Washington, and maintaining corporate offices in New York, New York.

       14.     Amazon Music is a music and video streaming service developed, owned and

operated by Amazon.

       15.     Upon information and belief, at all times material hereto, Defendant operated

through the acts of its employees, agents, representatives, servants, and the like, acting within

the course of their employment and scope of duties.

                               JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338,




                                               3
        Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 4 of 10




17 U.S.C. § 501 and under 28 U.S.C. § 1332 because the amount in controversy exceeds

$75,000 and the parties are citizens of different states.

          17.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400.

          18.       Venue is also proper in this judicial district under 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

          19.       Additionally, venue is proper in this judicial district under 28 U.S.C. §§

1391(b)(1) and (c) because Defendant’s contacts would be, and are, sufficient to subject them

to personal jurisdiction in this district.

          20.       Amazon provides its interactive streaming service and platform to individuals

located in New York and New York residents, and it has targeted business efforts into this

judicial district and has entered into multiple agreements for its interactive streaming services

with residents and citizens of this judicial district.

          21.       Upon information and belief, Amazon has thousands of registered users in

New York.

          22.       The musical works at issue in this action have been streamed throughout New

York.

          23.       In addition to employing New York residents in its New York corporate

office, Amazon advertises, solicits clients, and conducts substantial amounts of business in

the state of New York and within this district.

          24.       Plaintiff has the right to bring the within action pursuant to 17 U.S.C. §

501(b).




                                                    4
      Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 5 of 10




       25.     The copyright in every musical work at issue was registered in the United

States Copyright Office and otherwise satisfies the Copyright Act. 17 U.S.C. §§ 409-412.

                                           FACTS

       26.     Pursuant to the Copyright Act, musical works appearing on Amazon Music’s

service must be properly licensed and appropriate royalties must be paid to copyright owners.

       27.     Amazon has streamed Repertoire hundreds of thousands of times without ever

entering into a license agreement with Plaintiff for payment of public performance royalties

and/or monetarily compensating Plaintiff for such exploitation.

       28.     Amazon did not report to Plaintiff the use and exploitation of its music

because Amazon was earning (and continues to) financially benefit from its infringing

conduct.

       29.     Amazon earns revenue from various forms of advertising. This includes

“banner” and “sponsored link” advertising that is placed on Amazon’s webpages containing

infringing works.

       30.     Plaintiff’s music enhances Amazon’s reputation and credibility in the industry

by having access to music of the kind and quality in the Repertoire. Amazon financially

benefits from the overall increase in user traffic and commercial value of its business arising

from the “draw” of the availability of the infringing works.

       31.     During the course of Defendant’s exploitation, Amazon had knowledge and

was also made aware of the Copyright Act, along with Plaintiff’s and the ultimate copyright

holder’s rights, with which it was obligated to comply.

       32.     In a letter dated August 14, 2018, Plaintiff educated Amazon as to its




                                               5
      Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 6 of 10




obligations under the Copyright Act with respect to the necessity of purchasing a license for

the public performance of musical works in Repertoire and attached a copy of PMR’s license

agreement for execution. Plaintiff placed Amazon on notice of an impending lawsuit, stating

that if Amazon deliberately chose to continue violating the Copyright Act by publicly

performing Repertoire, litigation in federal court would ensue.

        33.    In letters to PMR dated September 5, 2018, and August 23, 2018, the

Statutory Licensing Division of Music Reports, on behalf of Amazon, enclosed a Notice of

Intention to Obtain a Compulsory License – but not a license to publicly perform music.

        34.    In a follow-up letter to Amazon dated November 11, 2018, Plaintiff identified

numerous musical works for which Plaintiff had substantial evidence confirming Amazon’s

copyright infringement and again sought to negotiate a licensing arrangement to avoid

litigation.

        35.    Despite PMR’s persistent efforts, Amazon failed to enter into a license

agreement with either Plaintiff.

        36.    Upon information and belief, none of the owners of the copyrights of any of

the musical works in Repertoire has issued a license to Amazon and/or has been monetarily

compensated for all views on any musical work.

        37.    Plaintiff alleges claims of willful copyright infringement based on Amazon’s

unauthorized public performance of the registered copyrights identified on Exhibit 1 (the

“Schedule”) incorporated herein.

        38.    Each of the aforementioned musical works has been duly registered with the

United States Copyright Office. The corresponding copyright number for each musical work




                                              6
      Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 7 of 10




is listed on the Schedule.

                                        COUNT ONE
                                   (Copyright Infringement)

        39.     Plaintiff repeats and realleges each of the allegations set forth in Paragraphs 1-

38 as if set forth fully herein.

        40.     Amazon has, without a public performance license, publicly performed and/or

publicly distributed Repertoire through its web-based streaming service notwithstanding

repeated warnings from Plaintiff that such performance constituted infringement of copyright

in violation of 17 U.S.C. § 101, et seq.

        41.     Each of Amazon’s acts on infringement referenced herein was willful within

the meaning of 17 U.S.C. § 101, et seq.

        42.     The specific acts of copyright infringement alleged, as well as Amazon’s

entire course of conduct, has caused Plaintiff to incur damages in an amount to be determined

at trial. By continuing to stream Repertoire without license, Defendant threatens to continue

committing copyright infringement. Unless this Court restrains Defendant from committing

further acts of copyright infringement, Plaintiff will suffer irreparable injury for which it has

no adequate remedy at law.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff asks for an order and judgment against the Defendant as

follows:

        1.      entering judgment that Defendant infringed the copyrights in violation of the

Copyright Act;




                                                7
      Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 8 of 10




       2.      declaring that Defendant has engaged in willful infringement of copyrights in

willful violation of the Copyright Act;

       3.      awarding Plaintiff’s actual, compensatory, statutory and punitive damages,

and its costs and attorneys' fees, to the full extent allowed by law;

       4.      declaring that Defendant is directly liable for copyright infringement;

       5.      declaring that Plaintiff is entitled to receive all revenue associated with all

exploitations of infringed works, commencing from the date of judgment and for all amounts

not taken into consideration in the judgment;

       6.      entering an award of damages pursuant to 17 U.S.C. § 504(b), including actual

damages, inclusive of the injury to the market value of infringed copyrights, and the profits

of Defendant as will be proven at trial or, in the alternative, the maximum amount of

statutory damages pursuant to 17 U.S.C. § 504(c), $150,000.00 for each act of willful

infringement with respect to the copyrights involved in the action;

       7.      entering an injunction preliminarily and permanently enjoining Defendant and

its respective officers, directors, managers, members, partners, employees, servants, agents,

successors, affiliates and assigns from further infringement of the copyrights under 17 U.S.C.

§ 502 and otherwise assisting, aiding or abetting any other person or entity from violating

thereof;

       8.      entering an order requiring Defendant to file with the Court and serve on

Plaintiff’s counsel within thirty (30) days after entry of any injunction, a report in writing,

under oath, setting forth in detail the manner in which Defendant has complied with the

Court’s orders;




                                                8
        Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 9 of 10




         9.     awarding attorneys' fees and full costs pursuant to 17 U.S.C. § 505 and under

other applicable law;

         10.    awarding restitution and disgorgement and imposing a constructive trust;

         11.    awarding Defendant’s profits earned by virtue of its wrongful conduct, in an

amount that will be proved at trial;

         12.    ordering an accounting;

         13.    awarding punitive damages;

         14.    awarding costs of suit and pre-judgment and post-judgment interest according

to law, as applicable;

         15.    retain jurisdiction over this action to implement and carry out the terms of all

orders and decrees that may be entered; and

         16.    entering such other and further relief, including legal, statutory and equitable,

as this Court may deem just and proper.

                                  DEMAND FOR A JURY TRIAL

         Plaintiff Pro Music Rights, LLC hereby demands a jury trial on all issues triable by a

jury.




                                                9
    Case 1:19-cv-11598-LAK Document 1 Filed 12/18/19 Page 10 of 10




Dated: December 18, 2019        Respectfully submitted,

                                 GORA LLC



                           By: /s/ Richard Gora
                               Richard Gora
                               (203) 424-8021
                               rich@goralaw.com
                               Sinead Rafferty*
                               (646) 298-8523
                               sinead@goralaw.com
                               Gora LLC
                               2 Corporate Dr., Suite 210
                               Trumbull, CT 06611
                               * Pro Hac Vice Forthcoming

                                ATTORNEYS FOR THE PLAINTIFF
                                PRO MUSIC RIGHTS, LLC




                                       10
